                Case 18-12491-CSS              Doc 177        Filed 11/30/18         Page 1 of 13



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON DECEMBER 4, 2018 AT 11:00 A.M. (ET)2

ADJOURNED MATTERS:

1.       Application of the Debtors, Pursuant to Sections 327(a) and 329(a) of the Bankruptcy
         Code, Bankruptcy Rules 2014(a), 2016(b) and 6003 and Local Rules 2014-1 and 2016-1,
         for an Order Authorizing Them to Retain and Employ DLA Piper LLP (US) as Counsel,
         Nunc Pro Tunc to the Petition Date [D.I. 97; filed 11/14/18].

         Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
         for U.S. Trustee and Committee.



1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
   Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946).



EAST\162690133.3
              Case 18-12491-CSS         Doc 177     Filed 11/30/18   Page 2 of 13



       Related Pleadings:

       (a)       Supplemental Declaration of Stuart M. Brown in Support of the Application of
                 the Debtors, Pursuant to Sections 327(a) and 329(a) of the Bankruptcy Code,
                 Bankruptcy Rules 2014(a), 2016(b) and 6003 and Local Rules 2014-1 and 2016-
                 1, for an Order Authorizing Them to Retain and Employ DLA Piper LLP (US) as
                 Counsel, Nunc Pro Tunc to the Petition Date [D.I. 174; filed 11/29/18].

       Responses Received: None.

       Status:     This matter is adjourned to December 11, 2018 at 11:00 a.m.

2.     Debtors’ Application for an Order Authorizing Retention of McDermott Will & Emery
       LLP as Special Counsel for the Silver Lake Debtors in Connection with the Sale of Silver
       Lake Medical Center, Pursuant to Bankruptcy Code Section 327(e), Nunc Pro Tunc to the
       Petition Date [D.I. 102; filed 11/14/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee.

       Related Pleadings:      None.

       Responses Received: None.

       Status:     This matter is adjourned to December 11, 2018 at 11:00 a.m.

3.     Application of the Debtors and Debtors in Possession, for an Order Authorizing the
       Retention and Employment of MTS Health Partners, L.P. as Investment Banker for the
       Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date [D.I. 103; filed
       11/14/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee.

       Related Pleadings:      None.

       Responses Received: None.

       Status:     This matter is adjourned to December 11, 2018 at 11:00 a.m.

4.     Application of the Debtors and Debtors in Possession, for an Order Authorizing the
       Retention of Waller Lansden Dortch & Davis, LLP as Counsel for the Debtors and
       Debtors in Possession, Nunc Pro Tunc to the Petition Date [D.I. 104; filed 11/15/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee.



                                                2
EAST\162690133.3
              Case 18-12491-CSS         Doc 177      Filed 11/30/18    Page 3 of 13



       Related Pleadings:      None.

       Responses Received: None.

       Status:     This matter is adjourned to December 11, 2018 at 11:00 a.m.

5.     Application of the Debtors and Debtors in Possession, for an Order Authorizing the
       Retention and Employment of Houlihan Lokey Capital, Inc. as Financial Advisor and
       Investment Banker for the Debtors and Debtors in Possession, Nunc Pro Tunc to the
       Petition Date [D.I. 105; filed 11/15/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee.

       Related Pleadings:      None.

       Responses Received: None.

       Status:     This matter is adjourned to December 11, 2018 at 11:00 a.m.

6.     Motion of the Debtors for Entry of an Order Approving Key Employee Incentive Plan
       [D.I. 106; filed 11/15/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to January 3, 2018 for
       U.S. Trustee and Committee.

       Related Pleadings:

       (a)       Declaration of Andrew Hinkelman in Support of the Motion of the Debtors for
                 Entry of an Order Approving the Key Employee Incentive Plan [D.I. 108; filed
                 11/15/18].

       Responses Received: None.

       Status:     This matter is adjourned to January 8, 2018 at 11:00 a.m.

7.     Motion of the Debtors for Entry of an Order Pursuant to 11 U.S.C. 105(a) and 363(b) (I)
       Authorizing the Debtors to Employ FTI Consulting, Inc. and (II) Approving the
       Designation of Andrew Hinkelman as Debtors' Interim Chief Financial Officer and Chief
       Restructuring Officer [D.I. 113; filed 11/15/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to December 4, 2018
       for U.S. Trustee and Committee.

       Related Pleadings:      None.

       Responses Received: None.


                                                 3
EAST\162690133.3
              Case 18-12491-CSS         Doc 177      Filed 11/30/18   Page 4 of 13




       Status:     This matter is adjourned to December 11, 2018 at 11:00 a.m.

MATTERS WITH CERTIFICATION OF COUNSEL/NO OBJECTION (COC/CNO):

8.     Motion of the Debtors for Entry of an Order (I) Authorizing the Payment of Certain
       Prepetition and Postpetition Taxes and Fees and (II) Granting Related Relief [D.I. 8; filed
       11/5/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)       Interim Order (I) Authorizing the Payment of Certain Prepetition and Postpetition
                 Taxes and Fees and (II) Granting Related Relief [D.I. 49; filed 11/6/18].

       (b)       Certification of Counsel Regarding Final Order (I) Authorizing the Payment of
                 Certain Prepetition and Postpetition Taxes and Fees and (II) Granting Related
                 Relief [D.I. __; filed __/__/18].

       Responses Received: None.

       Status: The Debtors intend to file a Certification of Counsel prior to the hearing
       submitting a revised proposed order resolving all informal comments received.

9.     Motion of the Debtors for Entry of Interim and Final Orders Authorizing the Debtors to
       (I) Maintain, Administer, Modify, and Renew Their Refund Programs and Practices and
       (II) Honor Obligations Related Thereto [D.I. 11; filed 11/5/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)       Interim Order Authorizing the Debtors to (I) Maintain, Administer, Modify, and
                 Renew Their Refund Programs and Practices and (II) Honor Obligations Related
                 Thereto [ D.I. 42; filed 11/6/18].

       (b)       Certification of Counsel Regarding Final Order Authorizing the Debtors to (I)
                 Maintain, Administer, Modify, and Renew Their Refund Programs and Practices
                 and (II) Honor Obligations Related Thereto [D.I. __; filed __/__/18].

       Responses Received: None.

       Status: The Debtors intend to file a Certification of Counsel prior to the hearing
       submitting a revised proposed order resolving all informal comments received.




                                                 4
EAST\162690133.3
              Case 18-12491-CSS        Doc 177     Filed 11/30/18    Page 5 of 13



10.    Motion of the Debtors for Entry of Interim and Final Orders Authorizing the Debtors to
       (I) Continue Insurance Coverage Entered Into Prepetition and Satisfy Prepetition
       Obligations Related Thereto; (II) Renew, Amend, Supplement, Extend, or Purchase
       Insurance Policies; (III) Honor the Terms of the Premium Financing Agreements and Pay
       Premiums Thereunder; and (IV) Enter Into New Premium Financing Agreements in the
       Ordinary Course Of Business [D.I. 13; filed 11/5/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)     Interim Order Authorizing the Debtors to (I) Continue Insurance Coverage
               Entered Into Prepetition and Satisfy Prepetition Obligations Related Thereto; (II)
               Renew, Amend, Supplement, Extend, or Purchase Insurance Policies; (III) Honor
               the Terms of the Premium Financing Agreements and Pay Premiums Thereunder;
               and (IV) Enter Into New Premium Financing Agreements in the Ordinary Course
               Of Business [D.I. 45; filed 11/6/18].

       (b)     Certification of Counsel Regarding Final Order Authorizing the Debtors to (I)
               Continue Insurance Coverage Entered Into Prepetition and Satisfy Prepetition
               Obligations Related Thereto; (II) Renew, Amend, Supplement, Extend, or
               Purchase Insurance Policies; (III) Honor the Terms of the Premium Financing
               Agreements and Pay Premiums Thereunder; and (IV) Enter Into New Premium
               Financing Agreements in the Ordinary Course Of Business [D.I. __; filed
               __/__/18].

       Responses Received: None.

       Status: The Debtors intend to file a Certification of Counsel prior to the hearing
       submitting a revised proposed order resolving all informal comments received.

11.    Debtors' Omnibus Motion For Entry of an Order (I) Authorizing the Debtors to Reject
       Certain Executory Contracts Nunc Pro Tunc to the Petition Date and (II) Granting
       Related Relief [D.I. 74; filed ].

       Response Deadline: November 23, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)     Certificate of No Objection Regarding Debtors' Omnibus Motion For Entry of an
               Order (I) Authorizing the Debtors to Reject Certain Executory Contracts Nunc
               Pro Tunc to the Petition Date and (II) Granting Related Relief [D.I. 164; filed
               11/28/18].

       Responses Received: None.



                                               5
EAST\162690133.3
              Case 18-12491-CSS       Doc 177     Filed 11/30/18   Page 6 of 13



       Status: A Certificate of No Objection has been filed. No hearing is necessary unless
       the Court has questions.

12.    Motion for Order Establishing Procedures for Interim Compensation and Reimbursement
       of Expenses of Professionals [D.I. 109; filed 11/15/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)     Certification of Counsel Regarding Motion for Order Establishing Procedures for
               Interim Compensation and Reimbursement of Expenses of Professionals [D.I. __;
               filed __/__/18].

       Responses Received: None.

       Status: The Debtors intend to file a Certification of Counsel prior to the hearing
       submitting a revised proposed order resolving all informal comments received.

13.    Motion of the Debtors for Entry of an Order Authorizing the Retention and
       Compensation of Certain Professionals Utilized in the Ordinary Course of Business [D.I.
       114; filed 11/15/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)     Certification of Counsel Regarding Motion of the Debtors for Entry of an Order
               Authorizing the Retention and Compensation of Certain Professionals Utilized in
               the Ordinary Course of Business [D.I. __; filed __/__/18].

       Responses Received: None.

       Status: The Debtors intend to file a Certification of Counsel prior to the hearing
       submitting a revised proposed order resolving all informal comments received.

MATTERS GOING FORWARD:

14.    Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors’
       Proposed Form of Adequate Assurance of Payment to Utility Companies, (II)
       Establishing Procedures for Resolving Objections By Utility Companies, and (III)
       Prohibiting Utility Companies From Altering, Refusing, or Discontinuing Service [D.I.
       9].

       Response Deadline: November 27, 2018 at 4:00 p.m.




                                              6
EAST\162690133.3
              Case 18-12491-CSS         Doc 177        Filed 11/30/18   Page 7 of 13



       Related Pleadings:

       (a)       Interim Order (I) Authorizing Debtors' Proposed Form of Adequate Assurance of
                 Payment to Utility Companies, (II) Establishing Procedures For Resolving
                 Objections by Utility Companies, and (III) Prohibiting Utility Companies From
                 Altering, Refusing, or Discontinuing Service [D.I. 54; filed 11/6/18].

       Responses Received:

       (a)       Objection of Certain Utility Companies to the Motion of the Debtors for Entry of
                 Interim and Final Orders (I) Authorizing Debtors Proposed Form of Adequate
                 Assurance of Payment To Utility Companies, (II) Establishing Procedures For
                 Resolving Objections By Utility Companies, and (III) Prohibiting Utility
                 Companies From Altering, Refusing, or Discontinuing Service [D.I. 142; filed
                 11/21/18].

       Status:     This matter is going forward.

15.    Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Continued
       Use of Existing Cash Management System and Bank Accounts; (II) Extending the Time
       to Comply With, or Seek a Waiver of, Certain United States Trustee Requirements and
       Section 345(B) of the Bankruptcy Code; (III) Authorizing Continued Performance of
       Intercompany Transactions; (IV) Granting Administrative Expense Priority to
       Postpetition Intercompany Claims; and (V) Granting Related Relief [D.I. 10; filed
       11/5/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)       Interim Order (I) Authorizing Continued Use of Existing Cash Management
                 System and Bank Accounts, (II) Extending the Time to Comply With, or Seek a
                 Waiver of, Certain United States Trustee Requirements and Section 345(b) of the
                 Bankruptcy Code, (III) Authorizing Continued Performance of Intercompany
                 Transactions, (IV) Granting Administrative Expense Priority to Postpetition
                 Intercompany Claims, and (V) Granting Related Relief [D.I. 52; filed 11/6/18].

       Responses Received:

       (a)       Objection of the Official Committee of Unsecured Creditors to Motion of the
                 Debtors for Entry of Interim and Final Orders (i) Authorizing Continued Use of
                 Existing Cash Management System and Bank Accounts; (ii) Extending the Time
                 to Comply With, or Seek a Waiver of, Certain United States Trustee
                 Requirements and Section 345(b) of the Bankruptcy Code; (iii) Authorizing
                 Continued Performance of Intercompany Transactions; (iv) Granting
                 Administrative Expense Priority to Postpetition Intercompany Claims; and (v)
                 Granting Related Relief [D.I. 167; filed 11/29/18].

                                                   7
EAST\162690133.3
              Case 18-12491-CSS         Doc 177        Filed 11/30/18   Page 8 of 13




       Status:     This matter is going forward.

16.    Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
       to Pay or Honor Prepetition Obligations to Certain Critical Vendors and (II) Authorizing
       Banks to Honor and Process Checks and Transfers Related to Such Critical Vendors
       Obligations [D.I. 12; filed 11/5/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)       Interim Order (I) Authorizing the Debtors to Pay or Honor Prepetition Obligations
                 to Certain Critical Vendors and (II) Authorizing Banks to Honor and Process
                 Checks and Transfers Related to Such Critical Vendors Obligations [D.I. 43; filed
                 11/6/18].

       Responses Received:

       (a)       Omnibus Objection of the Official Committee of Unsecured Creditors to (i) the
                 Motion of The Debtors For Entry of Final Orders (I) Authorizing The Debtors to
                 (A) Pay Certain Prepetition Wages, Benefits and Other Compensation, and (B)
                 Continue Employee Compensation and Employee Benefits Programs, and (II)
                 Granting Related Relief and (ii) the Motion of the Debtors for Entry of Final
                 Order (I) Authorizing the Debtors to Pay or Honor Prepetition Obligations to
                 Certain Critical Vendors and (II) Authorizing Banks to Honor and Process Checks
                 and Transfers Related to Such Critical Vendors Obligations [D.I. 170; filed
                 11/29/18].

       Status:     This matter is going forward.

17.    Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
       to (A) Pay Certain Prepetition Wages, Benefits and Other Compensation, and (B)
       Continue Employee Compensation and Employee Benefits Programs, and (II) Granting
       Related Relief [D.I. 14; 11/5/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:

       (a)       Interim Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition Wages,
                 Benefits and Other Compensation, and (B) Continue Employee Compensation
                 and Employee Benefits Programs, and (II) Granting Related Relief [D.I. 46; filed
                 11/6/18].




                                                   8
EAST\162690133.3
              Case 18-12491-CSS         Doc 177        Filed 11/30/18   Page 9 of 13



       Responses Received:

       (a)       Omnibus Objection of the Official Committee of Unsecured Creditors to (i) the
                 Motion of The Debtors For Entry of Final Orders (I) Authorizing The Debtors to
                 (A) Pay Certain Prepetition Wages, Benefits and Other Compensation, and (B)
                 Continue Employee Compensation and Employee Benefits Programs, and (II)
                 Granting Related Relief and (ii) the Motion of the Debtors for Entry of Final
                 Order (I) Authorizing the Debtors to Pay or Honor Prepetition Obligations to
                 Certain Critical Vendors and (II) Authorizing Banks to Honor and Process Checks
                 and Transfers Related to Such Critical Vendors Obligations [D.I. 170; filed
                 11/29/18].

       Status:     This matter is going forward.

18.    Motion of the Debtors for Entry of an Order Authorizing the Debtors to File Under Seal
       Certain Portions of Its Creditor Matrix Containing Certain Individual Creditor
       Information [D.I. 15; filed 11/5/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.

       Related Pleadings:      None.

       Responses Received:

       (a)       Objection of the United States Trustee to the Debtors' Motion to File Under Seal
                 Portions of Its Creditor Matrix Containing Certain Individual Creditor
                 Information [D.I. 137; filed 11/20/18].

       (b)       Debtors’ Reply to Objection of the United States Trustee to the Debtors' Motion
                 to File Under Seal Portions of Its Creditor Matrix Containing Certain Individual
                 Creditor Information [D.I. 175; filed 11/30/18].

       Status:     This matter is going forward.

19.    Debtors’ Motion For Entry of Interim and Final Orders (I) Authorizing Debtors to Obtain
       Postpetition Secured Financing Pursuant to Section of the Bankruptcy Code, (II)
       Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Superpriority
       Administrative Expense Status, (IV) Granting Adequate Protection to the Prepetition
       ABL Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and
       (VII) Granting Related Relief [D.I. 17; filed 11/6/18].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to November 29, 2018
       at 12:00 p.m. for the Department of Justice; extended to November 29, 2018 for
       Committee and U.S. Trustee.




                                                   9
EAST\162690133.3
             Case 18-12491-CSS          Doc 177         Filed 11/30/18   Page 10 of 13



       Related Pleadings:

       (a)       Notice of Filing Revised Exhibit B to the DIP Motion [D.I. 39; filed 11/6/18].

       (b)       Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
                 Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
                 Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
                 Protection to the Prepetition ABL Parties, (V) Modifying Automatic Stay, (VI)
                 Scheduling a Final Hearing, and (VII) Granting Related Relief [D.I. 54; filed
                 11/6/18].

       (c)       Supplemental Declaration of Andrew Hinkelman in Support of the DIP Financing
                 Motion [D.I. 77; filed 11/9/18].

       Responses Received:

       (a)       Dallas County’s Objection to Motion of the Debtor for Entry of Interim and Final
                 Orders (I) Authorizing the Debtors to Obtain Postpetition Secured Financing
                 Pursuant to Section 363 of the Bankruptcy Code,… (III) Granting Liens an
                 Superpriority Administrative Expenses Status,… and (VII) Granting Related
                 Relief [D.I. 162; filed 11/27/18].

       (b)       United States’ Objection to the Debtors’ Motion For Entry of a Final Order (I)
                 Authorizing Debtors to Obtain Postpetition Secured Financing Pursuant to
                 Section of the Bankruptcy Code, (II) Authorizing the Debtors to Use Cash
                 Collateral, (III) Granting Liens and Superpriority Administrative Expense Status,
                 (IV) Granting Adequate Protection to the Prepetition ABL Parties, (V) Modifying
                 the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                 Relief [D.I. 165; filed 11/29/18].

       Status:     This matter is going forward.

20.    Debtors' Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
       the Sale of Certain of the Debtors' Assets, Including Approving a Break-Up Fee and
       Expense Reimbursement, (B) Establishing Procedures Relating to the Assumption and
       Assignment of Certain Executory Contracts and Unexpired Leases, Including Notice of
       Proposed Cure Amounts, (C) Approving Form and Manner of Notice Relating Thereto,
       and (D) Scheduling a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale
       of Certain of the Debtors Assets Free and Clear of All Liens, Claims, Encumbrances, and
       Interests, (B) Authorizing the Assumption and Assignment of Certain Executory
       Contracts and Unexpired Leases, and (C) Authorizing Success Healthcare 1, LLC to
       Grant Liens; and (III) Granting Related Relief Fee [Silver Lake] [D.I. 37].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to November 28, 2018
       for U.S. Trustee; extended to November 29, 2018 for Committee.



                                                   10
EAST\162690133.3
             Case 18-12491-CSS          Doc 177         Filed 11/30/18   Page 11 of 13



       Related Pleadings:

       (a)       Notice of Motion and Hearing [D.I. 73; filed 11/8/18].

       Responses Received:

       (a)       Objection of Strategic Global Management, Inc. to Debtors' Motion for Entry of
                 Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of Certain of
                 the Debtors' Assets, Including Approving a Break-Up Fee and Expense
                 Reimbursement, (B) Establishing Procedures Relating to the Assumption and
                 Assignment of Certain Executory Contracts and Unexpired Leases, Including
                 Notice of Proposed Cure Amounts, (C) Approving Form and Manner of Notice
                 Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed Sale;
                 (II)(A) Approving the Sale of Certain of the Debtors Assets Free and Clear of All
                 Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
                 Assignment of Certain Executory Contracts and Unexpired Leases, and (C)
                 Authorizing Success Healthcare 1, LLC to Grant Liens; and (III) Granting Related
                 Relief [D.I. 158; filed 11/27/18].

       (b)       Supplemental Objection of Strategic Global Management, Inc. to Debtors' Motion
                 for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of
                 Certain of the Debtors' Assets, Including Approving a Break-Up Fee and Expense
                 Reimbursement, (B) Establishing Procedures Relating to the Assumption and
                 Assignment of Certain Executory Contracts and Unexpired Leases, Including
                 Notice of Proposed Cure Amounts, (C) Approving Form and Manner of Notice
                 Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed Sale;
                 (II)(A) Approving the Sale of Certain of the Debtors Assets Free and Clear of All
                 Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
                 Assignment of Certain Executory Contracts and Unexpired Leases, and (C)
                 Authorizing Success Healthcare 1, LLC to Grant Liens; and (III) Granting Related
                 Relief [D.I. 166; filed 11/29/18].

       (c)       Objection of the Official Committee of Unsecured Creditors to Debtors Motion
                 For Entry Of Orders (I) (A) Establishing Bidding Procedures Relating To The
                 Sale Of Certain Of The Debtors Assets, Including Approving A Break-Up Fee
                 And Expense Reimbursement, (B) Establishing Procedures Relating To The
                 Assumption And Assignment Of Certain Executory Contracts And Unexpired
                 Leases, Including Notice Of Proposed Cure Amounts, (C) Approving Form And
                 Manner Of Notice Relating Thereto, And (D) Scheduling A Hearing To Consider
                 The Proposed Sale; (II) (A) Approving The Sale Of Certain Of The Debtors
                 Assets Free And Clear Of All Liens, Claims, Encumbrances, And Interests(B)
                 Authorizing The Assumption And Assignment Of Certain Executory Contracts
                 And Unexpired Leases, And (C) Authorizing Success Healthcare 1, LLC To
                 Grant Liens; And (III) Granting Related Relief [D.I. 173; filed 11/29/18].

       Status:     This matter is going forward.


                                                   11
EAST\162690133.3
             Case 18-12491-CSS         Doc 177          Filed 11/30/18   Page 12 of 13



21.    Motion of the Debtors for Entry of an Order (I) Authorizing the Sale of Certain Real
       Property Free and Clear of all Liens, Claims, Interests, and Encumbrances, and (II)
       Authorizing the Debtors to Reject Unexpired Lease of Nonresidential Real Property [San
       Diego] [D.I. 87].

       Response Deadline: November 27, 2018 at 4:00 p.m.; extended to November 29, 2018
       for Committee; extended to November 29, 2018 at 5:00 p.m. for Wells Fargo.

       Related Pleadings:      None.

       Responses Received:

       (a)       Limited Objection [of Wells Fargo Bank] to Motion of the Debtors for Entry of an
                 Order (I) Authorizing the Sale of Certain Real Property Free and Clear of All
                 Liens, Claims, Interests, and Encumbrances, and (II) Authorizing the Debtors to
                 Reject Unexpired Lease of Nonresidential Real Property [D.I. 168; filed
                 11/29/18].

       (b)       The Official Committee of Unsecured Creditors' Objection to the Debtors' Sale
                 Motion [D.I. 172; filed 11/29/18].

       Status:     This matter is going forward.



                           [Remainder of Page Intentionally Left Blank]




                                                   12
EAST\162690133.3
             Case 18-12491-CSS   Doc 177     Filed 11/30/18   Page 13 of 13



Dated: November 30, 2018             DLA PIPER LLP (US)
Wilmington, Delaware
                                      /s/ Stuart M. Brown
                                     Stuart M. Brown (#4050)
                                     Kaitlin MacKenzie Edelman (#5924)
                                     1201 N. Market Street, Suite 2100
                                     Wilmington, DE 19801
                                     Telephone: (302) 468-5700
                                     Facsimile: (302) 394-2341
                                     Email: Stuart.Brown@dlapiper.com
                                             Kaitlin.Edelman@dlapiper.com
                                     -and-
                                     WALLER LANSDEN DORTCH & DAVIS, LLP
                                     John Tishler (admitted pro hac vice)
                                     Katie G. Stenberg (admitted pro hac vice)
                                     Blake D. Roth (admitted pro hac vice)
                                     Tyler N. Layne (admitted pro hac vice)
                                     511 Union Street, Suite 2700
                                     Nashville, TN 37219
                                     Telephone: (615) 244-6380
                                     Facsimile: (615) 244-6804
                                     Email: John.Tishler@wallerlaw.com
                                            Katie.Stenberg@wallerlaw.com
                                            Blake.Roth@wallerlaw.com
                                            Tyler.Layne@wallerlaw.com
                                     Proposed Attorneys for the Debtors and
                                     Debtors in Possession




                                       13
EAST\162690133.3
